        Case 2:19-cv-00781-AC Document 18 Filed 07/10/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ROBERTA LILLY,                                     No. 2:19-cv-00781 AC
11                       Plaintiff,
12            v.                                         ORDER
13    COMMISSIONER OF SOCIAL
      SECURITY,
14
                         Defendant.
15

16

17          On June 29, 2020, this court issued an order to show cause for plaintiff to demonstrate

18   why her failure to timely file a motion for summary judgment should not be deemed a waiver of

19   the right to file such a motion at any time, and why this case should not be dismissed for failure to

20   prosecute. ECF No. 16. Plaintiff filed a timely response showing good cause and requesting an

21   extension of time to July 24, 2020 to file her opening brief, due to counsel’s illness. Although

22   plaintiff did not indicate whether she attempted to get a stipulation for this extension, the ex parte

23   request for extension will be GRANTED in the interest of fairness and expediency so that this

24   case may be resolved on the merits. Plaintiff’s opening brief shall be filed no later than July 24,

25   2020. All other deadlines are adjusted accordingly (See ECF No. 7).

26   DATED: July 10, 2020

27

28
